1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         CENTRAL DISTRICT OF CALIFORNIA

10

11   JUANITA ISABEL ARGUELLO,              CASE NO. CV 18-4592 SS

12                    Plaintiff,

13        v.
                                           MEMORANDUM DECISION AND ORDER
14   NANCY A. BERRYHILL, Acting
     Commissioner of Social
15   Security,

16                    Defendant.

17

18                                       I.
19                                  INTRODUCTION
20

21         Juanita Isabel Arguello (“Plaintiff”) brings this action

22   seeking to overturn the decision of the Acting Commissioner of

23   Social    Security   (the   “Commissioner”    or   “Agency”)   denying   her

24   application for Supplemental Security Income (“SSI”).          The parties

25   consented pursuant to 28 U.S.C. § 636(c) to the jurisdiction of

26   the undersigned United States Magistrate Judge.            (Dkt. Nos. 11-

27   13). For the reasons stated below, the decision of the Commissioner

28
1    is REVERSED, and this case is REMANDED for further administrative

2    proceedings consistent with this decision.

3

4                                                   II.

5                   THE FIVE-STEP SEQUENTIAL EVALUATION PROCESS

6

7           To    qualify      for        disability           benefits,     a    claimant        must

8    demonstrate a medically determinable physical or mental impairment

9    that prevents the claimant from engaging in substantial gainful
10   activity and that is expected to result in death or to last for a
11   continuous period of at least twelve months.                           Reddick v. Chater,
12   157 F.3d 715, 721 (9th Cir. 1998) (citing 42 U.S.C. § 423(d)(1)(A)).

13   The impairment must render the claimant incapable of performing

14   work    previously        performed       or     any       other   substantial            gainful

15   employment that exists in the national economy.                         Tackett v. Apfel,

16   180    F.3d    1094,          1098    (9th     Cir.        1999)      (citing        42   U.S.C.

17   § 423(d)(2)(A)).

18

19          To    decide      if     a    claimant        is    entitled     to    benefits,        an
20   Administrative Law Judge (“ALJ”) conducts a five-step inquiry.                                 20

21   C.F.R. §§ 404.1520, 416.920.                 The steps are:

22

23          (1)    Is the claimant presently engaged in substantial gainful

24                 activity?        If so, the claimant is found not disabled.                      If

25                 not, proceed to step two.

26          (2)    Is   the    claimant’s         impairment        severe?          If    not,    the

27                 claimant is found not disabled.                   If so, proceed to step

28                 three.

                                                     2
1           (3)    Does the claimant’s impairment meet or equal one of the

2                  specific impairments described in 20 C.F.R. Part 404,

3                  Subpart P, Appendix 1?           If so, the claimant is found

4                  disabled.   If not, proceed to step four.

5           (4)    Is the claimant capable of performing his past work? If

6                  so, the claimant is found not disabled.               If not, proceed

7                  to step five.

8           (5)    Is the claimant able to do any other work?                  If not, the

9                  claimant is found disabled.        If so, the claimant is found
10                 not disabled.
11

12   Tackett, 180 F.3d at 1098-99; see also Bustamante v. Massanari,

13   262 F.3d 949, 953-54 (9th Cir. 2001); 20 C.F.R. §§ 404.1520(b)-

14   (g)(1), 416.920(b)-(g)(1).

15

16          The claimant has the burden of proof at steps one through four

17   and   the    Commissioner     has   the    burden     of   proof    at    step   five.

18   Bustamante, 262 F.3d at 953-54.                Additionally, the ALJ has an

19   affirmative duty to assist the claimant in developing the record
20   at every step of the inquiry.             Id. at 954.      If, at step four, the

21   claimant meets his or her burden of establishing an inability to

22   perform past work, the Commissioner must show that the claimant

23   can perform some other work that exists in “significant numbers”

24   in    the    national   economy,    taking     into    account      the    claimant’s

25   residual functional capacity (“RFC”), age, education, and work

26   experience.      Tackett, 180 F.3d at 1098, 1100; Reddick, 157 F.3d at

27   721; 20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).                   The Commissioner

28   may do so by the testimony of a vocational expert (“VE”) or by

                                                3
1    reference to the Medical-Vocational Guidelines appearing in 20

2    C.F.R. Part 404, Subpart P, Appendix 2 (commonly known as “the

3    grids”).   Osenbrock v. Apfel, 240 F.3d 1157, 1162 (9th Cir. 2001).

4    When a claimant has both exertional (strength-related) and non-

5    exertional limitations, the Grids are inapplicable and the ALJ must

6    take the testimony of a VE.     Moore v. Apfel, 216 F.3d 864, 869 (9th

7    Cir. 2000) (citing Burkhart v. Bowen, 856 F.2d 1335, 1340 (9th Cir.

8    1988)).

9
10                                      III.

11                               THE ALJ’S DECISION

12

13        The ALJ employed the five-step sequential evaluation process

14   and concluded that Plaintiff was not disabled within the meaning

15   of the Act.   (AR 25-34).    At step one, the ALJ found that Plaintiff

16   has not engaged in substantial gainful activity since August 25,

17   2014, the application date.      (AR 27).   At step two, the ALJ found

18   that Plaintiff’s psoriatic arthritis, left knee effusion, obesity,

19   fibromyalgia, and history of liver disease are severe impairments. 1
20   (AR 27).   At step three, the ALJ determined that Plaintiff does

21   not have an impairment or combination of impairments that meet or

22   medically equal the severity of any of the listings enumerated in

23   the regulations.   (AR 28-29).

24

25
     1    The ALJ found that Plaintiff’s medically determinable
26
     impairment of depression does not cause more than a minimal
27   limitation in her ability to perform basic mental work activities
     and is therefore nonsevere. (AR 27-28).
28

                                         4
1           The ALJ then assessed Plaintiff’s RFC and concluded that she

2    can perform sedentary work as defined in 20 C.F.R. § 416.967(a)

3    except: 2

4

5           [Plaintiff      can]     frequently        climb     ramps/stairs;

6           frequently balance, stoop, kneel, crouch, crawl; never

7           climb     ladders,     ropes,    scaffolds;        frequent   gross

8           manipulation bilaterally; avoid concentrated exposure to

9           extreme    cold,     humidity,   hazards    including    dangerous
10          machinery and heights.
11

12   (AR 29).       At step four, the ALJ found that Plaintiff is unable to
13   perform any past relevant work.             (AR 32).      Based on Plaintiff’s
14   RFC, age, education, work experience, and the VE’s testimony, the
15   ALJ determined at step five that there are jobs that exist in
16   significant numbers in the national economy that Plaintiff can
17   perform, including election clerk, sorter, and order clerk. (AR
18   33).    Accordingly, the ALJ found that Plaintiff was not under a
19   disability as defined by the Act since August 25, 2014, the date
20   the application was filed.         (AR 33-34).

21

22

23

24   2    “Sedentary work involves lifting no more than 10 pounds at a
25   time and occasionally lifting or carrying articles like docket
     files, ledgers, and small tools.     Although a sedentary job is
26   defined as one which involves sitting, a certain amount of walking
     and standing is often necessary in carrying out job duties. Jobs
27   are sedentary if walking and standing are required occasionally
     and other sedentary criteria are met.” 20 C.F.R. § 416.967(a).
28

                                             5
1                                      IV.

2                             STANDARD OF REVIEW

3

4         Under 42 U.S.C. § 405(g), a district court may review the

5    Commissioner’s decision to deny benefits.       “[The] court may set

6    aside the Commissioner’s denial of benefits when the ALJ’s findings

7    are based on legal error or are not supported by substantial

8    evidence in the record as a whole.”     Aukland v. Massanari, 257 F.3d

9    1033, 1035 (9th Cir. 2001) (citing Tackett, 180 F.3d at 1097); see
10   also Smolen v. Chater, 80 F.3d 1273, 1279 (9th Cir. 1996) (citing

11   Fair v. Bowen, 885 F.2d 597, 601 (9th Cir. 1989)).

12

13        “Substantial evidence is more than a scintilla, but less than

14   a preponderance.”   Reddick, 157 F.3d at 720 (citing Jamerson v.

15   Chater, 112 F.3d 1064, 1066 (9th Cir. 1997)).         It is “relevant

16   evidence which a reasonable person might accept as adequate to

17   support a conclusion.”   (Id.).    To determine whether substantial

18   evidence supports a finding, the court must “‘consider the record

19   as a whole, weighing both evidence that supports and evidence that
20   detracts from the [Commissioner’s] conclusion.’” Aukland, 257 F.3d

21   at 1035 (quoting Penny v. Sullivan, 2 F.3d 953, 956 (9th Cir.

22   1993)).   If the evidence can reasonably support either affirming

23   or reversing that conclusion, the court may not substitute its

24   judgment for that of the Commissioner.      Reddick, 157 F.3d at 720-

25   21 (citing Flaten v. Sec’y of Health & Human Servs., 44 F.3d 1453,

26   1457 (9th Cir. 1995)).

27

28

                                        6
1                                            V.

2                                        DISCUSSION

3

4         Based on the VE’s testimony, the ALJ found that Plaintiff

5    could not perform her past relevant work as an agricultural produce

6    sorter, housekeeper, or packager, but that there are other jobs

7    that exist in significant numbers in the national economy that she

8    can perform, including election clerk, sorter, and order clerk.

9    (AR 32-33; see id. 70-71).          Plaintiff contends that the ALJ failed
10   to resolve an apparent conflict between the DOT and the VE’s

11   testimony regarding the election clerk position, and further erred

12   in his consideration of Plaintiff’s language skills.           (Dkt. No. 17

13   at 5-7).

14

15        At    step   five   of   the   sequential   evaluation   process,   “the

16   Commissioner has the burden to identify specific jobs existing in

17   substantial numbers in the national economy that a claimant can

18   perform despite his identified limitations.”            Zavalin v. Colvin,

19   778 F.3d 842, 845 (9th Cir. 2015) (citation omitted).             In making
20   this finding, the ALJ determines “whether, given the claimant’s

21   RFC, age, education, and work experience, he actually can find some

22   work in the national economy.”          Zavalin, 778 F.3d at 846 (citation

23   omitted); see also 20 C.F.R. § 404.1520(g) (“we will consider [your

24   RFC] together with your vocational factors (your age, education,

25   and work experience) to determine if you can make an adjustment to

26   other work”).      The Commissioner may meet this burden by adopting

27   the testimony of a VE or by reference to the Grids.              Osenbrock,

28   240 F.3d at 1162.        “In making this determination, the ALJ relies

                                             7
1    on the [Dictionary of Occupational Titles (DOT)], which is the

2    [Agency’s] primary source of reliable job information regarding

3    jobs that exist in the national economy.”                 Zavalin, 778 F.3d at

4    845–46 (citation omitted); see 20 C.F.R. § 404.1566(d)(1) (noting

5    that the Agency “will take administrative notice of reliable job

6    information     available       from    various       governmental     and    other

7    publications,” including the DOT); SSR 00-4p, at *2 (“In making

8    disability determinations, [the Agency relies] primarily on the

9    DOT . . . for information about the requirements of work in the
10   national economy.”).
11

12           The VE’s occupational testimony should be consistent with the

13   DOT.     SSR 00-4p, at *2.      “When a VE . . . provides evidence about

14   the    requirements    of   a   job    or       occupation,   the   [ALJ]    has   an

15   affirmative responsibility to ask about any possible conflict

16   between that VE . . . evidence and information provided in the

17   DOT.”     Id. at *4.   “For a difference between [the VE’s] testimony

18   and the [DOT’s] listings to be fairly characterized as a conflict,

19   it must be obvious or apparent.”                 Gutierrez v. Colvin, 844 F.3d
20   804, 808 (9th Cir. 2016).              When there is an apparent conflict

21   between the VE’s testimony and the DOT, “[n]either the DOT nor the

22   VE . . . evidence automatically ‘trumps.’”                SSR 00-4p, at *2.        In

23   such a situation, the Commissioner has an affirmative duty to

24   resolve the conflict -- for example, by eliciting a reasonable

25   explanation from the VE -- before relying on the affected portion

26   of the VE’s testimony in support of a disability determination.

27   Id.; see Zavalin, 778 F.3d at 846; Massachi v. Astrue, 486 F.3d

28   1149, 1153-54 (9th Cir. 2007).              “The ALJ’s failure to resolve an

                                                 8
1    apparent inconsistency may leave [the court] with a gap in the

2    record that precludes [the court] from determining whether the

3    ALJ’s decision is supported by substantial evidence.”                       Zavalin,

4    778 F.3d at 846.

5

6         Based on the VE’s testimony, the ALJ found that Plaintiff can

7    perform the position of “election clerk,” DOT 205.367-030.                          (AR

8    33; see id. 71). 3       The DOT describes the position of “election

9    clerk” as follows:
10

11        Performs any combination of the following duties during

12        elections:       Compiles     and    verifies       voter    lists    from

13        official registration records. Requests identification

14        of voters at polling place.                 Obtains signatures and

15        records names of voters to prevent voting of unauthorized

16        persons.    Distributes       ballots     to    voters      and    answers

17        questions concerning voting procedure.                      Counts valid

18        ballots    and     prepares      official      reports      of    election

19        results.
20

21   DICOT   205.367-030,      1991     WL    671719     (emphasis         added).       The

22   Commissioner    is    required   to      evaluate    a   claimant’s       ability    to

23   perform “work activity on a regular and continuing basis.”                           20

24   C.F.R. § 416.945(b) (emphasis added).               “A ‘regular and continuing

25
     3    The hearing transcript erroneously transcribed “election”
26
     clerk as “collection” clerk.       (AR 71).    Nevertheless, the
27   transcript and the ALJ’s decision clearly indicate DOT 205.367-
     030, which refers to “election clerk.” (AR 33, 71).
28

                                               9
1    basis’ means 8 hours a day, for 5 days a week, or an equivalent

2    work schedule.”    SSR 96-8p, at *1.     The DOT’s description of

3    “election clerk,” which references work “during elections,” appears

4    to describe a position that is not “regular and continuing.”     An

5    apparent conflict therefore existed between the VE’s testimony,

6    describing work that Plaintiff was capable of performing on a

7    regular and continuing basis, and the DOT’s description of an

8    election clerk.   See Gutierrez, 844 F.3d at 808 (ALJ must evaluate

9    VE’s testimony using common sense understanding of job).   The ALJ
10   had an affirmative duty to request a reasonable explanation from
11   the VE for this apparent conflict before relying on the VE’s
12   testimony to support the ALJ’s conclusion that Plaintiff is not
13   disabled.   See De Perez v. Comm’r of Soc. Sec., No. 17 CV 0404,
14   2018 WL 3473967, at *7 (E.D. Cal. July 18, 2018) (finding an

15   apparent conflict between the DOT’s description of an election

16   clerk and the VE’s testimony that the claimant can perform “regular

17   and continuing” work); Hill v. Colvin, 807 F.3d 862, 872 (7th Cir.

18   2015) (Posner, J., concurring) (“Obviously [the election clerk

19   position] is occasional rather than full-time employment, because
20   elections are not held continuously.”); Burney v. Berryhill, 276

21   F. Supp. 3d 496, 500-01 (E.D.N.C. 2017) (finding the ALJ’s decision

22   not supported by substantial evidence in part because “the job of

23   election clerk is only available during elections”).    The record

24   does not indicate that such an inquiry was made.

25

26        Defendant contends “[t]he regulations do not . . . require

27   that the ALJ prove that the work was substantial gainful activity.”

28   (Dkt. No. 18 at 3). Instead, Defendant argues that “the regulations

                                      10
1    require only that the ALJ find that other work exists in significant

2    numbers in the national economy that Plaintiff could do, given her

3    residual    functional   capacity    and    vocational   factors.”     (Id.)

4    (citing 20 C.F.R. §§ 416.920(g) and 416.960(c)).              However, the

5    governing statute explicitly states an individual is disabled if

6    he cannot “engage in any other kind of substantial gainful work

7    which exists in the national economy.”           42 U.S.C. § 1382c(a)(3)

8    (emphasis added); see Chevron, U.S.A., Inc. v. Nat. Res. Def.

9    Council, Inc., 467 U.S. 837, 843 (1984) (agency given deference
10   only if regulations not inconsistent with statute).           Further, the

11   Agency’s own regulations require the ALJ to evaluate whether a

12   claimant is capable of performing work on a regular and continuing

13   basis, as discussed above.          Thus, an apparent conflict existed

14   between the VE’s testimony and the DOT, which the ALJ failed to

15   resolve.     Accordingly,   the     ALJ’s   step-five    decision    was   not

16   supported by substantial evidence and remand is required.

17

18        The ALJ’s error was not harmless.         See Burch v. Barnhart, 400

19   F.3d 676, 679 (9th Cir. 2005) (an ALJ’s decision will not be
20   reversed for errors that are harmless).            The other occupations

21   identified by the VE that Plaintiff can perform, sorter and order

22   clerk, each accounted for only 5,000 jobs in the national economy.

23   (AR 33; see id. 71).      The remaining 10,000 jobs found by the VE

24   “may not amount to a significant number of jobs in the national

25   economy.”    Randazzo v. Berryhill, 725 F. App’x 446, 448 (9th Cir.

26   2017) (“The ALJ’s error in relying on the vocational expert’s

27   testimony regarding the occupation of small products assembler was

28   not harmless because the remaining 10,000 electrical accessories

                                          11
1    assembler jobs found by the expert may not amount to a significant

2    number of jobs in the national economy.”); see Beltran v. Astrue,

3    700 F.3d 386, 390 (9th Cir. 2012) (1,680 national jobs is not

4    sufficient); Gutierrez v. Comm’r of Soc. Sec., 740 F.3d 519, 529

5    (9th   Cir.   2014)     (whether   25,000      national    jobs   is   sufficient

6    “presents a close call”); Lemauga v. Berryhill, 686 F. App’x 420,

7    422 (9th Cir. 2017) (noting that the Ninth Circuit “has never found

8    [12,600 jobs in the national economy] to be significant”); Lisa L.

9    v. Commissioner Of Social Security, No. 17 CV 1874, 2018 WL 6334996,
10   at *4 (D. Or. Dec. 5, 2018) (“the Court finds that 11,084 jobs does

11   not meet the significant number standard”); Alvarenga v. Berryhill,

12   No. 16 CV 9191, 2018 WL 400740, at *5 (C.D. Cal. Jan. 12, 2018)

13   (8,900 jobs available nationally “may not amount to a significant

14   number”); Tara M. v. Commissioner of Social Security, No. C18-5226,

15   2018 WL 6313220, at *4 (W.D. Wash. Nov. 1, 2018), report and

16   recommendation adopted sub nom. Miller-Evans v. Comm’r of Soc.

17   Sec., No. C18-5226, 2018 WL 6305597 (W.D. Wash. Dec. 3, 2018)

18   (7,257 jobs in the national economy not significant); Burtenshaw

19   v. Berryhill, No. 16 CV 2243, 2018 WL 550590, at *2 (C.D. Cal. Jan.
20   23, 2018) (“6500 national jobs may not amount to a significant

21   number of jobs in the national economy”).                Therefore, without the

22   election clerk position, the Court cannot confidently conclude that

23   no   reasonable   ALJ    “could    have    reached   a    different    disability

24   determination.”       Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050,

25   1056 (9th Cir. 2006) (“a reviewing court cannot consider the error

26   harmless unless it can confidently conclude that no reasonable

27   ALJ . . .     could       have     reached       a    different        disability

28   determination”).

                                               12
1         Plaintiff also contends that the ALJ failed to resolve an

2    apparent conflict in her ability to communicate in English and the

3    VE’s testimony.     (Dkt. No. 17 at 7-10).     The ALJ found that

4    Plaintiff is able to read and write simple messages in English.

5    (AR 32).    Plaintiff’s RFC, however, did not include the ALJ’s

6    language finding.     (AR 29).   Moreover, the three occupations

7    identified by the VE -- election clerk (DOT 205.367-030), sorter

8    (DOT 209.687-022), and order clerk (DOT 209.567-014) -- are all

9    classified as SVP 2 positions.     (AR 33, 71).   A job’s specific
10   vocational preparation (“SVP”) rating “speak[s] to the issue of
11   the level of vocational preparation necessary to perform the job.”
12   Meissl v. Barnhart, 403 F. Supp. 2d 981, 983 (C.D. Cal. 2005)
13   (citation omitted).   Unlike an SVP 1 position, which requires only

14   that the employee be able to speak and write simple sentences, an

15   SVP 2 position requires the employee to read at a rate of 190 words

16   per minute, write compound and complex sentences properly, and

17   speak clearly and distinctly with correct pronunciation.    DICOT,

18   App. C., 1991 WL 688702.

19
20        Defendant contends the record indicated that Plaintiff “was

21   entirely capable of communicating, reading, and writing in English

22   at least [at] the language level 2 level.”   (Dkt. No. 18 at 5-6).

23   However, the Court is “constrained to review the reasons the ALJ

24   asserts.”   Connett v. Barnhart, 340 F.3d 871, 874 (9th Cir. 2003)

25   (citing Sec. & Exch. Comm’n v. Chenery Corp., 332 U.S. 194, 196

26   (1947)).    The court “review[s] only the reasons provided by the

27   ALJ in the disability determination and may not affirm the ALJ on

28   a ground upon which he did not rely.” Garrison, 759 F.3d at 1010.

                                      13
1    Here, the ALJ explicitly found that Plaintiff can “read or write

2    simple messages in English” (AR 32), which appears to conflict with

3    the jobs identified by the VE.   Thus, an apparent conflict existed

4    between Plaintiff’s ability to communicate in English and the DOT,

5    which the ALJ failed to resolve.    Accordingly, the ALJ’s step-five

6    decision was not supported by substantial evidence and remand is

7    required.

8

9                                     VI.
10                               CONCLUSION
11

12        Accordingly, IT IS ORDERED that Judgment be entered REVERSING
13   the decision of the Commissioner and REMANDING this matter for
14   further proceedings consistent with this decision.       IT IS FURTHER
15   ORDERED that the Clerk of the Court serve copies of this Order and
16   the Judgment on counsel for both parties.
17

18   DATED:   January 7, 2019
19
                                                     /S/         __________
20                                           SUZANNE H. SEGAL
                                             UNITED STATES MAGISTRATE JUDGE
21

22   THIS DECISION IS NOT INTENDED FOR PUBLICATION             IN   WESTLAW,
     LEXIS/NEXIS OR ANY OTHER LEGAL DATABASE.
23

24

25

26

27

28

                                        14
